IN THE
                        TENTH COURT OF APPEALS



                               No. 10-15-00228-CV

                  IN RE GLORIA NEAL, EARL WHITE,
                MICHAEL A. WHITE, AND BETTY WHITE


                               Original Proceeding


                         MEMORANDUM OPINION


      Relator’s petition for writ of mandamus is denied.




                                              AL SCOGGINS
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed August 27, 2015
[OT06]